In an action in the City Court of the City of Peekskill, judgment was entered in favor of plaintiff after trial in the amount of $538.27, with interest and costs. Thereafter, the defendant appealed to the County Court, Westchester County, and the appeal was dismissed on the ground that the County Court was without jurisdiction to hear the appeal inasmuch as the judgment was in an amount in excess of $500. (Peekskill City Charter, § 157, subd. 3; L. 1938, eh. 194, as amd. by L. 1943, eh. 684.) Defendant appeals to this court from the order of the County Court. Order of the County Court unanimously affirmed, with $10 costs and disbursements, without prejudice to an application in the proper court for leave to amend the notice of appeal. (Civ. Prac. Act, § 107; Waldo V. Schmidt, 200 N. Y. 199; Vose v. Conklmg, 159 App. Div. 201; Vesper v. Callahan, 276 App. Div. 784; Oddo v. Annunziata, N. Y. L. J., March 11, 1941, p. 1109, col. 1 [App. Div., 2d Dept.].) Present — Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ.